Case: 18-30334      Document: 00514831666         Page: 1    Date Filed: 02/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                    United States Court of Appeals
                                      No. 18-30334                           Fifth Circuit

                                                                           FILED
                                                                    February 12, 2019
ALONZO GERALD RICHARDSON,                                             Lyle W. Cayce
                                                                           Clerk
              Plaintiff - Appellant

v.

BOSSIER CASINO VENTURE, INCORPORATED,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:16-CV-1610


Before KING, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM:*
       Alonzo Gerald Richardson, proceeding pro se, appeals the district court’s
grant of summary judgment to Bossier Casino Venture, Inc. (BCV). Richardson
alleges that BCV subjected him to a hostile work environment based on his
sex, race, and color, and retaliated against him after he complained about
harassment, all in violation of Title VII of the Civil Rights Act of 1964. We
affirm.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30334     Document: 00514831666      Page: 2    Date Filed: 02/12/2019



                                  No. 18-30334
      “Although we liberally construe the briefs of pro se appellants, we also
require that arguments must be briefed to be preserved.” Hernandez v. Thaler,
630 F.3d 420, 426 n.24 (5th Cir. 2011) (quoting Yohey v. Collins, 985 F.2d 222,
225 (5th Cir. 1993)). The “Argument” section of Richardson’s opening brief
states, in its entirety, that: “(1) There is a genuine dispute as to material facts.
(2) The material facts would affect the outcome of the suit under governing
law. (3) The court did not view the facts drawing all inferences most favorable
to the party opposing the motion.” Richardson asks the court to review the
evidence he submitted to the district court, but he does not point to specific
facts in the record that would create a genuine issue for trial. See Celotex Corp.
v. Catrett, 477 U.S. 317, 324 (1986); see also Willis v. Cleco Corp., 749 F.3d 314,
319 (5th Cir. 2014) (finding a claim waived when the appellant failed to
“explain, in any perceptible manner, why the facts would allow a reasonable
jury to decide in his favor”). Richardson’s claims are inadequately briefed, and
therefore forfeited. Id.
      The judgment of the district court is AFFIRMED.




                                         2